t c summary opinion united_states tax_court chris robert klein petitioner v commissioner of internal revenue respondent docket no 26518-14s filed date chris robert klein pro_se timothy j driscoll for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case hereinafter all section references are to the internal_revenue_code code as amended and in effect for the taxable_year in issue unless stated otherwise and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2011 federal_income_tax together with additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively after a concession by respondent described below the issues for decision are whether petitioner is liable for the deficiency whether petitioner is liable for the additions to tax under sec_6651 and and whether the court should grant the oral motion of respondent’s attorney to impose a penalty under sec_6673 on petitioner for instituting these proceedings primarily for delay or for asserting frivolous or groundless positions background some of the facts have been stipulated by the parties and the stipulation of facts filed by the parties together with the exhibits attached thereto is incorporated herein by this reference petitioner resided in easley south carolina when he filed his petition in this case in date petitioner was hired by digital technology products sales and service llc digital to work as an administrative assistant initially petitioner submitted to the company a form_w-4 employee’s withholding allowance certificate on which he claimed two withholding_allowances for purposes of computing his federal_income_tax withholding shortly after that petitioner submitted a revised form_w-4 on which he claimed to be exempt from federal_income_tax withholding during digital paid dollar_figure to petitioner as compensation_for his services digital withheld no federal_income_tax from petitioner’s compensation_for the year petitioner did not file a federal_income_tax return for taxable_year on date respondent made a return on petitioner’s behalf under the provisions of sec_6020 referred to herein as a substitute for return or an sfr the sfr included two items of unreported income a state tax_refund of dollar_figure for a prior year and petitioner’s compensation from digital of dollar_figure on date respondent issued a notice_of_deficiency to petitioner for taxable_year the adjustments determined in the notice_of_deficiency included the two items of unreported income that were included in the sfr the state tax_refund of dollar_figure and petitioner’s compensation of dollar_figure reduced by petitioner objected to the paragraph of the stipulation of facts that described the sfr paragraph and to the copy of the sfr that was attached to the stipulation exhibit 1-j on the ground that the sfr had not been properly prepared and that the delegation_order was invalid the court overruled petitioner’s objections and the sfr was taken into evidence the standard_deduction of dollar_figure and a personal_exemption of dollar_figure on the basis of those adjustments totaling dollar_figure the notice_of_deficiency computed a deficiency of dollar_figure in petitioner’s income_tax for the notice_of_deficiency also determined petitioner’s liability for additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively respondent’s pretrial memorandum makes the following concession respondent is conceding the issue of income attributable to petitioner’s prior year’s state tax_refund at the conclusion of petitioner’s testimony at trial respondent’s attorney made an oral motion for the court to impose a penalty of dollar_figure against petitioner under sec_6673 discussion i unreported income sec_61 defines gross_income as all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items see generally 435_us_21 434_us_77 410_us_441 348_us_426 petitioner stipulates that during he was employed by digital and was paid dollar_figure during the year for his services to the company nevertheless petitioner argues that he is not subject_to income_tax on the compensation he received from digital and that he was not required to file an income_tax return for in support of that position petitioner relies on a series of vague frivolous and groundless arguments in his petition in his testimony at trial and in his pretrial memorandum in his petition petitioner complained that respondent’s agent had not provided the statute that makes me or my income liable for the tax in question and that he never received from respondent’s agent the explanation for why i or my salary for was liable for the tax or why i was required to file a return as a result petitioner concludes i can’t pay a tax for which there is no proof that i owe at trial petitioner testified that according to my research of the subtitle a i do not find myself liable for any of those taxes that are listed in subtitle a therefore i did not file a return furthermore he stated i provided many supreme court cases that support this fact sic that not all--the labor of american citizens is not taxable never was from the beginning under subtitle a of course and the irs in my research and my correspondence with them ie with respondent’s agents i believe the irs has failed to provide the appropriate statute that makes me liable me or my payments liable for a tax under subtitle a and i have even questioned irs authority to even administer and enforce income taxes under title_26 finally petitioner’s pretrial memorandum contains a hodgepodge of frivolous irrelevant and spurious arguments petitioner’s memorandum starts by stating that he had assessed him self and had determined that he had no tax_liability under the system of self assessment i have assessed myself and determined that i had no tax_liability under title_26 for the previous year nor did i expect to have one i determined that i was exempt and checked the box on line of the voluntary withholding agreement form_w-4 my employer offered me obviously if someone is exempt their wages salary is not taxable petitioner’s memorandum states that wages and salaries from the service of private employment of us citizens is not listed as taxable in the code from what i have found petitioner’s memorandum asks the internal_revenue_service irs to provide the code statute sic that states the compensation of a retail bookkeeper is a taxable_payment activity privilege under title_26 according to petitioner the irs refuses to say how or under what code section they have determined that individual citizens are liable for tax on domestic income they just pretend you are and hope you don’t know any better to answer petitioner’s question the code section that makes him taxable on his compensation is sec_61 which defines gross_income to mean all income from whatever source derived including but not limited to compensation_for services petitioner rejects this answer according to petitioner’s memorandum sec_61 does not require his compensation to be included in gross_income because that section is found in part i of subchapter_b of subtitle a of the code entitled computation of taxable_income and is subject_to the next part part ii of subchapter_b entitled items specifically included in gross_income which sets out items specifically included in gross_income petitioner notes that the items specifically included in gross_income that are listed in part ii sec_71 through do not include the labor of private americans petitioner’s pretrial memorandum states that american employers do not have to withhold from citizens as authority for that statement he cites irs publication withholding of tax on nonresident_aliens and foreign entities and the code provisions for the withholding of tax on nonresident_aliens and foreign_corporations sec_1441 through petitioner’s memorandum concludes there is no subtitle a ‘income’ tax on united_states citizens’ labor while they live and work in the states finally petitioner’s pretrial memorandum refers to the source_rules and other general rules relating to foreign_income found in sec_861 through we find petitioner’s assertion that he was not required to file a tax_return or pay tax for taxable_year because the irs had failed to respond to his request to identify a provision in the code requiring the filing of a return or the payment of tax to be frivolous furthermore this position is among the positions identified as frivolous by the irs see notice_2010_33 2010_17_irb_609 iii b similarly we find petitioner’s assertion that he assessed himself under our self-assessment tax system and found that he did not owe any income_tax for equivalent to the argument that the filing of a federal_income_tax return and the payment of income_tax is voluntary this is a frivolous position furthermore it is a position that has been identified as frivolous by the irs see id iii a revrul_2007_20 2007_1_cb_863 we also reject as frivolous petitioner’s argument that sec_61 does not require the inclusion of compensation_for services in his gross_income according to petitioner’s argument the only items includable in a taxpayer’s gross_income are the items enumerated in sec_71 through which constitute part ii of subchapter_b bearing the heading items specifically included in gross_income because compensation_for services is not included among those items petitioner argues that compensation_for services in not included in gross_income petitioner’s argument is based upon a misinterpretation of the word included to exclude compensation_for services from the definition of gross_income his argument is contrary to sec_7701 which provides that the terms includes and including shall not be deemed to exclude other things otherwise within the meaning of the term defined thus the word included in the heading of part ii items specifically included in gross_income is a term of enlargement not of limitation similar attempts to misuse the word included in other contexts have been rejected as frivolous see 136_tc_498 callihan v commissioner tcmemo_2011_268 interpreting the definition of the term united_states in sec_3121 to exclude all states aff’d 490_fedappx_327 11th cir revrul_2006_ 2006_1_cb_743 interpreting the definition of the term employee in sec_3401 to exclude everyone other than federal employees and persons residing in washington d c or federal territories and enclaves finally we reject as frivolous or groundless petitioner’s position that citizens of the united_states are not subject_to tax on their wages derived from sources within the united_states because according to petitioner under the code only foreign-based income or income received by nonresident_aliens and foreign_corporations from sources within the united_states is taxable see 119_tc_285 furthermore this is a position that has been identified as frivolous by the irs see notice_2010_33 2010_17_irb_609 iii revrul_2004_30 2004_1_cb_622 for the reasons discussed above we reject petitioner’s position that he is not liable for income_tax on the compensation he received from digital during and we reject his position that he was not required to file an income_tax return for that tax_year therefore we sustain respondent’s determination of petitioner’s taxable_income in the notice_of_deficiency except for the inclusion of a prior year state refund of dollar_figure that respondent conceded ii additions to tax under sec_6651 and as mentioned above respondent determined in the notice_of_deficiency that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return and the addition_to_tax under sec_6651 for failure to timely pay the tax shown on his return under sec_7491 the commissioner bears the burden of production as to whether a taxpayer is liable for an addition_to_tax and must provide sufficient evidence showing that imposing the addition_to_tax is appropriate in the particular case see 116_tc_438 as to the addition_to_tax under sec_6651 for failure to timely file respondent has met this burden of production by showing that petitioner did not file an income_tax return for as to the addition_to_tax under sec_6651 for failure to timely pay the amount shown as tax on the return there must first be an amount of tax shown on a return 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir for this purpose a return made by the commissioner under sec_6020 that meets certain requirements is treated as the return filed by the taxpayer see sec_6651 ulloa v commissioner tcmemo_2010_68 wl at respondent introduced an sfr consisting of form sec_6020 certification signed by respondent’s examination operations manager a form_4549 income_tax examination changes including an explanation of the delinquency penalty and a tax_year interest computation and a form 886-a explanation of items the return is subscribed it contains sufficient information to calculate petitioner’s tax_liability and it purports to be a return thus it constitutes a valid sfr under sec_6020 see gleason v commissioner tcmemo_2011_154 wl at accordingly respondent has satisfied the burden of production under sec_7491 for the sec_6651 addition_to_tax by producing evidence sufficient to establish that a return showing petitioner’s tax_liability was filed by petitioner or prepared by respondent as an sfr under sec_6020 for the year in issue moreover the petition makes no reference to respondent’s determination that petitioner is liable for the additions to tax under sec_6651 and thus petitioner did not assign error in the petition to respondent’s determination regarding the additions to tax under sec_6651 and as a result those issues are deemed conceded by petitioner under rule b which provides that a ny issue not raised in the assignments of error shall be deemed to be conceded and respondent has no obligation under sec_7491 to produce evidence that the additions to tax are appropriate see 118_tc_358 iii sanctions and costs under sec_6673 at the conclusion of the trial respondent’s attorney orally moved to impose the penalty under sec_6673 in an amount up to dollar_figure during his oral motion respondent’s attorney stated that after reviewing petitioner’s papers he had warned petitioner that petitioner’s arguments were frivolous and he had given him an opportunity not to submit those arguments to the court according to respondent’s attorney petitioner responded that he was fully aware of the penalty and he wanted to move forward furthermore in the following exchange with petitioner at calendar call the court also warned petitioner that the court might impose a penalty under sec_6673 the court and just so that we have full transparency and you’re aware of what’s going on here at the end of the trial respondent’s counsel may stand up or hand up a written motion asking for penalties against you under sec_6673 do you know what that section is mr klein yes i did read the code yes the court all right and so you’re aware that if i decide that the issues that you’re raising are frivolous and primarily for delay that section of the code authorizes me to impose penalties of dollar_figure you’re aware of that mr klein i’m fully aware of the code yes all of the arguments that petitioner made were frivolous and a waste of the limited resources of the court and respondent petitioner persisted in making these arguments despite warnings by respondent’s attorney and the court the record also demonstrates that petitioner instituted and maintained these proceedings primarily for delay in the exercise of our discretion we conclude that a penalty under sec_6673 is appropriate accordingly we will order that petitioner pay to the united_states a penalty of dollar_figure under sec_6673 to reflect the foregoing including respondent’s concession an appropriate order will be issued and decision will be entered under rule
